 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO ANTON LEE,                            Case No. 1:18-cv-00278-JLT (PC)
12                        Plaintiff,              ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS TO REVOKE
13            v.                                  PLAINTIFF’S IN FORMA PAUPERIS STATUS
14    MATEVOUSIAN,                                (Docs. 4, 14)
15                        Defendant.              THIRTY-DAY DEADLINE
16

17
             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
             On November 13, 2018, the magistrate judge filed findings and recommendations herein
21
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
22
     findings and recommendations were to be filed within fourteen days. Plaintiff has not filed
23
     objections to the findings and recommendations.
24
             The Court has reviewed the file and finds the findings and recommendations to be supported
25
     by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY ORDERED
26
     that:
27
     ////
28


                                                        1
 1
             1. The findings and recommendations filed November 13, 2018 (Doc. 14), are adopted in
 2
     full;
 3
             2. Plaintiff’s in forma pauperis status is revoked (Doc. 4); and
 4
             3. Plaintiff shall pay the $400 filing fee in full within thirty days from the date of this Order.
 5
     Failure to pay the filing fee will result in the dismissal of this action.
 6

 7   IT IS SO ORDERED.
 8
         Dated:     December 12, 2018                          /s/ Lawrence J. O’Neill _____
 9                                                   UNITED STATES CHIEF DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                         2
